—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered January 12, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The fact that defendant was wearing different clothes at his arraignment than at the time of his arrest two days before does not raise a reasonable doubt as to his identification (cf., People v Payne, 149 AD2d 542). Nor is there merit to defendant’s argument that the chemist’s failure to test the reagents before conducting the test to determine whether the drugs seized contained cocaine renders the test inaccurate (People v Corchado, 166 AD2d 279, lv denied 78 NY2d 954). Concur— Sullivan, J. P., Carro, Kupferman and Rubin, JJ.